Citation Nr: 0014619	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from September 1963 
to September 1966.  His awards and decorations include the 
Combat Infantry Badge, and Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
October 1997, and September 1998.  The case has been returned 
to the Board for further appellate consideration.  

The appellant and his spouse provided testimony before a 
traveling member of the Board, sitting at Cheyenne, Wyoming, 
in December 1995.

The RO, as requested in the September 1998 remand, contacted 
the appellant and provided him with an application for a 
total rating based on individual unemployability.  There is 
no record that this application was completed by the 
appellant and submitted to the RO.  Accordingly, any informal 
claim for this benefit was not perfected and thus the issue 
of a total rating based on individual unemployability is not 
before the Board.  Additionally, the RO provided the 
appellant with appropriate information to resolve the 
ambiguity between the April 1998 supplemental statement of 
the case (SSOC), and the May 1998 SSOC, concerning the rating 
for his PTSD, and there was no specific response from the 
appellant.  

The appellant was also offered an opportunity for a personal 
hearing at the RO in November 1998.  He requested a hearing 
in a December 1998 statement.  He was informed of the hearing 
date in January 1999, and in a statement later in January 
1999 he declared that he did not want a hearing at the RO.  
The RO has discharged it's responsibility for providing a 
hearing for the appellant at the RO, and the veteran has 
declined to participate.  

The RO full filled it's responsibilities under the September 
1998 remand, and Stegall v. West, 11 Vet. App. 268 (1998) is 
not for application.


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to November 7, 
1996, the appellant's service-connected psychiatric was 
productive of not more than moderate social and industrial 
impairment.

2.  Under the current rating criteria, the principal service-
connected psychiatric disability symptoms are depressed mood, 
anxiety, chronic sleep impairment, and isolation, without 
panic attacks; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; impairment of short-
and long term memory; impaired abstract thinking; or impaired 
judgment.

3.  On the facts of this case, it is not clear that either 
the old or the new criteria is more favorable to the 
claimant.


CONCLUSION OF LAW

An evaluation in evaluation in excess of 30 percent for PTSD 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.130 4.131, 4.132, Diagnostic Code 
9411 (before and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Criteria

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

In rating a psychoneurotic disorder, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation is in order.  
Where there is less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, a 10 
percent rating is assigned.  38 C.F.R.§ 4.130, 4.131 
diagnostic code 9400 (as in effect prior to November 7, 
1996).  There are additional guidelines for evaluating 
disabilities under Codes 9400 to 9411 (thus including PTSD), 
i.e., social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is of value 
only in substantiating the degree of disability based on all 
of the findings.  38 C.F.R. § 4.132, Note (1)(as in effect 
prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision 38 U.S.C.A. § 7104(D)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C. § 7104(c). 

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 evaluation.  When there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation is assigned.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions recent events), warrant a 30 percent evaluation.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (Effective November 7, 1996).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.   
 


Factual Background

The appellant's service connected disabilities include 
residuals of shell fragment wounds to both lower extremities.  
The 1983 residuals of shotgun wounds to both hands and left 
upper quadrant of the anterior abdominal wall are not service 
connected.

By rating action in July 1985, service connection was 
established for PTSD, and a 30 percent evaluation was 
assigned.  A June 1986 mental status examination found the 
PTSD to be of moderate severity.  

The appellant was hospitalized at a VA facility in August and 
September 1992, on referral from a veteran's center.  He was 
provided psychological evaluation and testing which confirmed 
the diagnosis of PTSD.  Upon admission he was experiencing 
intrusive thoughts, intrusive feelings and intrusive images, 
as well as distressing dreams and sleep disturbance 
associated with traumatic memories.  At times he avoided 
stimuli associated with traumatic events.  He continued to 
feel guilty about aspects of his military experience, and 
suffered from moderately severe PTSD.  He was moderately 
depressed upon admission with pervasive sadness and 
generalized sense of failure about his life.  He also 
reported chronic anxiety and continuing difficulty modulating 
anxiety.  While hospitalized he was also treated for his 
diabetes mellitus.

A rating action in September 1993 assigned a temporary total 
rating for his hospitalization, reassigning the 30 percent 
evaluation from October 1, 1992.

L. W., R.N., Counselor at the Casper, Wyoming, Vet Center, in 
a statement dated in December 1995, reported that the 
appellant had been a client off and on since 1983.  She had 
been the appellant's primary counselor for most of the time 
and currently his symptoms of PTSD were still very 
exaggerated at times.  She reported that the appellant had a 
great deal of depression, uncontrollable emotions at times, 
sleep disturbance on a nightly basis, and anger at times.  
She indicated that the appellant had tried to follow through 
on all treatment recommended and had not been able to get 
relief from the severity of his symptoms.  She did not 
believe he would be able to work under high levels of stress, 
and that he would always need to maintain low stress levels 
in his life to function productively.  

In file are progress notes for the appellant in the 1980's, 
and from 1992 to 1995.  From February to November 1995 he was 
involved with problems with his daughter and grandchildren, 
and in October 1995 it was recorded that the appellant 
believed his primary stressors were associated with the 
custody of his grandchildren.  

D. W., Ph.D., Clinical Psychologist, in a statement dated 
December 20, 1995, noted that he had been asked to review the 
appellant's records to determine whether his ongoing 
depression could be attributed to his PTSD.  The well-
documented depression was noted, as well as the diabetes 
mellitus, which is known under certain circumstances to cause 
depression.  Therefore there were 2 sources for the 
depression and D. W. believed that it would require a 
physician familiar with diabetes and it's relationship with 
depression to rule diabetes out as a possible source of the 
appellant's depression.

The appellant and his spouse provided testimony before a 
traveling member of the Board, sitting at Cheyenne, Wyoming, 
in December 1995.  The appellant reported that he only slept 
2-3 hours a night, had trouble with intrusive thoughts, 
trouble maintaining focus and staying on tasks, isolation, 
and frequent outbursts of anger.  Nightmares about event in 
Vietnam were said to occur 2 or 3 nights a week.  Flashbacks 
did not occur as often as the nightmares.  He reported going 
to bed about midnight or 1 in the morning, and waking up at 5 
or 6 in the morning, Transcript (T.) p. 4.  He described his 
activities, social responses, jobs, anger, avoidance of 
activities that reminded him of Vietnam and inability to deal 
with people, T. pp. 5-9.  He was not currently taking any 
medication due to its side effects, but was going to 
counseling once a week, T. pp. 10, 14.  His spouse provided 
testimony concerning the appellant's memory and sleep 
problems, activities, and temper, T. pp. 12 and 13.  

Records for the appellant from the Casper, Wyoming Vets 
Center, from December 1995 to August 1997, show his 
participation in multiple activities, and problems with 
stress.

VA psychiatrist notes, in August, September, October, and 
November, 1997, note in August complaints of increased 
depression, in September, symptoms of nightmares, 
hypervigilance, and feeling of depression with prescription 
of sertraline (Zoloft).  The impression was PTSD, depression 
NOS (not otherwise specified).  In October a GAF (global 
assessment of functioning) score of 55 was recorded, and in 
November it was noted that his mood had improved with 
increased dosage of sertraline.  

The appellant was provided VA psychiatric examination in 
January 1998.  He reported having nightmares occurring 
approximately once every month or two, and was routinely the 
same event.  On nights without nightmare, he slept 
disruptively in 2-hour spurts, totaling approximately 4 
hours.  Since starting on sertraline, he now slept 4 hours at 
a stretch, but his total sleep was still approximately 4 
hours per night.  He described difficulty with concentration 
and focus, and would begin thinking about Vietnam or become 
preoccupied with his sense of failure.  He felt chronically 
depressed, people get on his nerves, and he needed to be off 
by himself.  He reported crying spells, and low level of 
energy.  He also reported difficulty getting emotionally 
close with his spouse and grandchildren.  He was currently 
pastor of a church in Casper.  He worked 40 to 50 hours per 
week, but was only paid $280.00 per month.

The appellant's daily functioning was described, including 
his church activities.  On mental status examination he sat 
with a furrowed brow and worried look on his face.  He was 
alert, oriented in 3 spheres, and his speech was logical.  
His affect was mildly to moderately constricted, and his mood 
mildly to moderately depressed.  His recent and remote 
memories were intact for current events and past history.  
The assessment was that the appellant had PTSD of a moderate 
severity and he had a chronic major depressive disorder that 
is secondary to PTSD.  The question of the depression and 
diabetes was noted, but the examiner saw a clear connection 
between the depressive symptoms and the PTSD, "although the 
diabetes certainly does not help the situation I do not 
believe that it is the major cause of his depression."  It 
was pointed out that a chronic major depression was noted in 
1990.  The examiner noted that the appellant was a person who 
had to spend a lot of effort in order to get his work done.  
He was clearly preoccupied with his faults and failures, and 
felt that the was not getting things done, although it 
appeared that he did function on a full-time basis in his 
role as a pastor.  The Axis I diagnosis was PTSD, moderate 
severity, chronic major depression secondary to PTSD.  It was 
noted that the GAF score secondary to service connected 
disability was 63.  

VA psychiatrist notes for the appellant, from October 1997 to 
April 1998, show that in October 1997, his GAF was 55.  In 
January 1998 his sertraline was increased, and his GAF score 
was 45.  In March he was less depressed and had less 
nightmares.  A social work intake in March 1998 noted that 
the appellant reported symptoms commensurate with severe PTSD 
and depression following service.  Mental status examination 
showed appropriate concentration selective at times memory, 
slight cognitive distortion, severe guilt, and some 
tangentially on perceptions.  The diagnosis was PTSD, MDD 
(major depression disorder) severe, recurrent, and Axis V 
(GAF) was 59.

VA clinic records for the appellant from 1997 to April 1999 
are in file.  A July 1998 note from a physician noted the 
veteran was generally in good health except for his back and 
stated "[I]s unemployable due to PTSD."  The entry contains 
no findings as to PTSD symptoms.  In January 1999 the 
appellant reported that his wife and ministry were the two 
thing that kept him together, and according to the VA these 
factors indicated that he was not impaired enough to warrant 
any further increase.  Later in January there was reference 
to another medication to help stabilize his mood.  

The appellant's spouse, in a statement received in May 1999, 
essentially delineated the appellant's response to stress and 
the effect on her and the grandchildren.  She emphasized his 
depression.

VA examination of the appellant, in May 1999, noted that the 
appellant was being followed at a community based outpatient 
clinic.  For a period of time he was being seen weekly at the 
clinic, but had decreased his visits as needed and currently 
was seen approximately once a month.  He had been treated 
with medication, including Zoloft and Zyprexia but felt he 
was drugged by the medications, that they did not 
significantly help him, so he stopped all medications and was 
not currently on any psychotropic medications.  On specific 
questioning he described symptoms including irritability, 
isolations, angry, being snappy with his family, and 
difficulty sleeping at night.  Sometime he could remember his 
dreams, and other times not.  He reported periods where he 
"zones out" for 10 or 15 minutes and does not realize it, 
until suddenly he becomes alert and realizes there has been a 
time lapse.  He continued to have depressive episodes but 
felt that may be somewhat less than they were several years 
ago, having an hour or two periods every day or two.  He 
denied crying spells, and suicidal ideation.  He continued to 
be discouraged about his own performance.  

The appellant continued to function as the pastor of a small 
church in Casper, with fifty members, of which 25 were 
active.  He typically is required to do 25 to 30 hours of 
church work, and actually puts in 45 to 55 hours.  He says 
his memory is adequate for Bible study and church work but he 
has trouble staying focused when he is preparing for his 
preaching.  He no longer goes to any conventions out of town, 
has resigned as president of the local NAACP chapter, and his 
spouse has taken on that role.  His current daily functioning 
was described, noting that he would go to bed at 2200 hours, 
awaken at 0200 or 0300 hours, staying awake for several 
hours, and then going back to sleep between 0400 and 0500 
hours, and sleeping until 0700 hours.  Most of his time was 
related to church work, which he spent in his study in the 
basement.  He would visit parishioners during the day, 
occasionally mow the lawn, and every third week participate 
in a fellowship dinner.  He had no significant hobbies, other 
than the church.  

Mental status examination showed the appellant to appear 
tired and weary.  He sat somewhat slumped in the chair and 
talked slowly but coherently.  His affect was moderately 
constricted and his mood was moderately depressed and 
fatigued.  He was alert and oriented to person, place, and 
time.  His speech is logical without loose associations.  He 
denied current suicidal or homicidal ideation, hallucination, 
or delusions.  His recent and remote memories were intact for 
current events and past history.  

The examiner assessment was that the appellant continued to 
have symptoms of post-traumatic stress disorder, with 
intrusive dreams, awakening in a cold sweat, disrupted sleep, 
irritability, social isolation, and difficulty thinking about 
combat stressors.  His depressive symptoms continue to be at 
the level of a chronic low-grade major depression, secondary 
to PTSD.  The Axis I diagnoses were moderate PTSD, and major 
depressive disorder, secondary to PTSD.  His GAF (Axis V) 
score, secondary to service connected disability, was 60.  

The Board notes that the extensive outpatient treatment 
records contained in the claims folder predominately relate 
to nonservice connected disabilities.


Analysis

Initially the Board notes that it has reviewed the evidence 
in light of both the old and the new rating criteria.  The 
Board can not readily identify any specific features of the 
current record that would make it obvious that one set of 
criteria is more favorable to the claimant than the other.  
Accordingly, the Board has adjudicated the claim under both 
criteria, but finds that neither would warrant an increased 
rating. 

A rating of 50 percent for PTSD, under the old criteria, 
requires considerable impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, and reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent rating requires definite rather 
than considerable impairment.  As noted in VAOPGCPREC 9-93, 
definite represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  The evidence here shows that the appellant was 
reported, in psychiatric examinations in January 1998 and May 
1999, to have moderate psychiatric disability, with GAF 
scores ranging from 60 to 63.  The appellant functions in 
society, with some limitations, as reflected by the 
disability rating assigned.  However, the overall level of 
social and industrial impairment is not considerable.  He is 
able to maintain relationships with others, and he is 
reliable, flexible, and able to efficiently minister to his 
church and the parishioners, albeit with much hard work, 
perseverance, and extra hours.  There is evidence that he 
could not be employed in a job producing high stress, but the 
clear majority of the competent medical opinions of record 
indicate he is employable.  Despite the limitations imposed 
by his service-connected psychiatric disability he continues 
to function with no more than moderate impairment.  It is 
also for consideration that he has reduced the frequency of 
his current outpatient therapy, and he is no longer taking 
medication, by personal choice.

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF 
score of 55 to 60 (actually 51 to 60) is for "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual for Mental Disorders, 32 
4th ed. (1994), as cited in Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The Board notes that the GAF score of 55, reported in 1997, 
is within the limit for moderate disability, and that the 
social work clinic record in March 1998 reporting severe 
psychiatric disability was subjective, and at odds with the 
GAF score of 59, reflecting moderate disability.  The GAF 
scores are more objective and probative of the appellant's 
overall level of psychiatric disability.  

In regard to the rating criteria in effect after November 7, 
1996, a review of the evidence of record for the appellant 
reveals depressed mood, anxiety, chronic sleep impairment, 
and isolation, resulting in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  He does not exhibit such symptoms as 
suspiciousness, or panic attacks.  He symptoms and 
manifestations are consistent with the currently assigned 30 
percent evaluation.  

For a 50 percent evaluation he would have to exhibit such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Clearly the appellant does not meet the 
criteria for the next higher rating.  His speech is logical 
without loose associations, his recent and remote memory are 
intact, he has no panic attacks occurring weekly, and he does 
not show impaired abstract thinking or judgment.  His mood 
was moderately depressed and fatigued, with moderately 
constricted affect in May 1999, but overall his psychiatric 
disability does not more nearly approximate the criteria 
required for a 50 percent evaluation.  38 C.F.R. § 4.7 
(1999).   Given the above fundamental facts, the benefit of 
the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.  

In reviewing the record, the Board has considered the 
evidence advanced to support the claim.  The Board has 
reviewed the evidentiary assertions of the veteran and his 
spouse as to the manifestations of his psychiatric 
disability, and has no doubt about their good faith belief 
that his condition is more disabling than the current rating 
reflects.  Overall, however, the Board finds that much 
greater weight must be assigned to the findings on the 
psychiatric examinations by mental health professionals and 
their judgments as to the overall severity of the disability.  
The only significant clinical entries supporting an increased 
rating are the reference to a GAF of 45 on one occasion in 
January 1998, the reference to severe psychiatric disability 
in March 1998 and the isolated outpatient entry in July 1998 
that the veteran is "[I]s unemployable due to PTSD."  With 
respect to the GAF score, it stands apart from the numerous 
other GAF scores throughout the record, including those just 
before and after that entry, that show a significantly less 
disabling psychiatric impairment.  There are no accompanying 
findings and rational that would indicate that this isolated 
GAF score is entitled to a probative weight even 
approximating the mass of other clinical evidence that 
indicates a significantly less disabling condition.  The 
reference to "severe" PTSD and depression following service 
in March 1998 is contradicted by the modest findings of 
disabling symptoms and the GAF score assigned by the same 
provider of 59, that is well within the range for moderate 
overall disability.  Likewise, the one solo statement that 
the veteran is "unemployable" is in direct contradiction to 
a mass of the clinical evidence and opinions to the contrary.  
There is no accompanying rational or findings in July 1998 to 
support the bare assertion.  Accordingly, the Board does not 
find this entry to alter the overall picture in any material 
manner.  Nor the combination of the GAF score of 45, the 
reference to "severe" PTSD and depression and the single 
isolated entry begin to approximate the weight of the 
remaining evidence that does not support a higher schedular 
rating under either criteria. 
 
While there is no official rating action for major 
depression, reported on current psychiatric examinations to 
be secondary to PTSD, it is clear that the psychiatric 
examiners considered the depression symptoms along with the 
PTSD in evaluating the appellants overall psychiatric 
disability.  Further, the RO, has not separated or 
compartmentalized the PTSD from the depression disorder in 
their evaluations of the appellant.  The Board has therefore 
proceeded on the claim, and evaluated the PTSD and depression 
disorder symptoms to determine the level of psychiatric 
disability.



ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

